enNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,955,002), and further in view of Steenstrup (US 2017/0315235 A1), Rooney (WO 2007/050289 A1), Freeman (US 6,867,720 B1), and Morton (US 5,014,234).
Regarding claims 6, Campbell teaches a method, comprising:
insonifying a volume of fluid with one or a series of sonar pings [claim 1 time variant, pseudorandom sonar system comprising: first means for converting an electrical signal into a corresponding acoustic signal for injection into a fluid body for reflection by a target], wherein the volume of fluid contains zero or more objects [col. 1:10-20 pulse is reflected from an object, and received back at the transmitter location.], wherein at least one of the one or a series of sonar pings has a frequency which changes significantly during the sonar ping [col. 2:25-40 invention includes a vibrator to generate acoustic waves having amplitudes indicative of the sweep of pseudo random acoustic or ultrasonic signals containing frequencies within the same spectrum as the environment. Such frequencies include the noise spectrum found in the body of water, ship, engine or screw noise spectrum. Echo.waves (acoustic waves reflected from a target) are detected by a plurality of detectors of a detector array, converted to electrical signals which are digitized and compressed using the crosscorrelation technique.], and wherein the pseudo random frequency pattern is not a uniform frequency nor a monotonically increasing nor monotonically decreasing frequency [col. 3:30-45 (source) 28 is connected to the digitized random frequency sweep outputs of either the computer controlled tape recorder 16 or digital sweep generator 18 to modulate the sweep signals. This modulated output signal is of such complex wave form that it appears as mere sea noise or the like and makes it substantially impossible for a target to distinguish.”].
Campbell teaches receiving sonar signals (i.e., echo waves) with three hydrophones of a hydrophone array [col. 2:25-40; abstract [three] hydrophones … hydrophone array]. However, Campbell does not explicitly teach … and yet Steenstrup teaches further comprising receiving sonar signals from the at least one of the one or a series of sonar pings reflected from the zero or more objects [0102 hydrophone array receives beams … five differing message components such that the receiver can separate the returns], the sonar signals wherein the sonar signals are received by a large array of hydrophones [0098 pings; 0099 returns], and wherein each of the large array [0013 N >=3 coded messages suggests greater than three element hydrophone array] of hydrophones produces an analog voltage vs time electrical signal [0079 analog to digital converter for digitizing hydrophone signal], wherein the analog voltage vs time electrical signal comprises a first set of raw data points which show the phase [0107 frequency or phase modulated signals may also distinguish waveforms] and the intensity of the sonar signal received by each of the large array of hydrophones [0081 gain control … amplifier], then
[converting] the first set of raw data points to a second set of raw data points consisting of digital representations of only the phase of the sonar signals [0054  Beamformer functionality includes phase shifting and/or time delay … beamformer is provided for each of multiple coded signals.] reflected from the zero or more objects and received by each hydrophone in the large array of hydrophones [abstract multibeam echo sounder … hydrophone array], wherein the second set of raw data points comprises an n bit number for each hydrophone, and wherein n is a positive integer less than 3 [0076 three hydrophones in the hydrophone array].
It would have been obvious to combine the correlated hydrophone array of Campbell which computes bearing and range, with the phase shift keyed signals of Steenstrup because phase modulation encodes transmissions which can later be uniquely recognized upon receipt (Steenstrup) [0054] phase shifting and/or time delay and summation…two coded signals; 0106-0107 phase shift keyed (PSK) signal].
Campbell does not explicitly teach … and yet Rooney teaches wherein the pseudo random frequency pattern is chosen from a set of predetermined pseudo random frequency patterns [pg. 16-17 bridging low probability of intercept waveform…pseudo random sequence generator; pg. 18 suite of LPMMI waveforms…different LPMMI waveforms; pg. 29 LPMMI waveform can be…phase code is generated by a genetic algorithm…Barker codes…Gold codes…Welti codes], wherein the set of predetermined pseudo random frequency patterns is generated by running computer models [pg. 31:1-5 detection processor…correlated waveform using estimates of signal energy versus noise…function of time and using thresholds based on pre-established noise models and a constant false alarm rate] of pings of possible of frequency patterns impinging on various collections of objects at various ranges and angles [pg. 31 localization processor is adapted to receive the detection signal…which is indicative of a localization of the detected target 196 in range, and/or in depth, and/or in azimuth angle and/or depression angle.] with respect to an array detector for detecting sonar signals reflected from the various collections of objects [pg. 29 sonar transmitter can include power amplifier coupled to receive LPMMI waveform…transmitting sonar array…beamformed sound signal; pg. 30 sonar receiver], and then analyzing the model results and choosing the set of pseudo random frequency patterns according to a criterion based on the anticipated range of use and/or noise and/or processing power available [pg. 6 performance comparisons made below between various man-made waveforms…are based on autocorrelation and ambiguity functions…performance parameters…interference level…range resolution; pg. 12:20-25 The ambiguity diagram provides a means by which a waveform designer can evaluate several performance parameters at the same time in both range (time) and Doppler (frequency) dimensions.; pg. 31 The received sound signal is processed in parallel with each one of the plurality of replicas of the transmitted sound signal. By selecting the replica that results in the best correlation output, the target can be detected by a peak in the correlated output, a range to the target can be identified by a time delay of the peak, and also a relative speed can be identified as a result of determining a frequency associated with the replica that produced the best correlator output. However, it will be understood that use of the parallel processing channels requires a substantial increase in receiver processing load.].
It would have been obvious to combine the hydrophone array of Campbell which computes bearing and range, with the comparison of various pseudo random code for a sonar transmitter array as taught by Rooney so that the modulation code which produces the best correlation result upon subsequent detection may be used.
Campbell teaches correlating sent and received signals to uniquely identify a return match, where correlating is understood to be a mathematically similar operation to convolution. However, Campbell does not explicitly teach … and yet Freeman teaches generating convolution data by converting the first set of raw data points to a second set of raw data points [abstract delta-sigma modulator; col. 4:1-5 generates a single bit (+-1 level) delta sigma modulated digital output. T; col. 28:35-45 Additional difference/integration stages and a master/slave comparator will complete the modulator. The apodization function can be accomplished using either a +1,−1,+1,−1 premodulator sequence, as described in the previous section.]; and beamforming, subsequent to generation of the convolution data, the second set of raw data points [fig. 1 shows beamformer immediately following transducer and time gain compensation (TGC)].
It would have been obvious to implement the correlator as taught by Campbell, with the comparator as taught by Freeman because a one-bit comparator (i.e., delta sigma architecture) is a slower but simpler circuit which iteratively compares two signals and produces output based on their similarity.
Campbell does not explicitly teach … and yet Morton teaches wherein the convolution data [col. 43:60-65 correlation memory chip…2D image processing, particularly the computation of large convolution windows] is generated in part by filtering high frequency components from each received sonar signal [col. 18:45-50 low pass filter or a high pass filter], selecting convolution windows from blocks of the received sonar signal [col. 49:25-30 windows operated modulo N, where N is the width of the window], and sampling the blocks at known times relative to a corresponding sonar ping of the series of sonar pings [col. 60:35-40 identify moving objects…sonar; fig. 10 shows digital memory circuit…sampled data system].
It would have been obvious to combine the convolution as taught by Campbell, with the filtering/windowing of convolution of Morton so that noise is rejected.
Regarding claim 15, Campbell as modified by Rooney teaches the method of claim 6, wherein the criterion is that two reflectors having a determined difference in range are distinguishable [pg. 19 range resolution; pg. 33 various performance parameters including but not limited to theoretical range resolution, theoretical correlator gain, theoretical Doppler resolution, Doppler tolerance, and side lobe interference levels in both range].


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,955,002), Steenstrup (US 2017/0315235 A1), Rooney (WO 2007/050289 A1), Freeman (US 6,867,720 B1), and Morton (US 5,014,234) as applied to claim 6 above, and further in view of Nakahira (Inst. Phys., 2004).
Regarding claim 8, Campbell does not explicitly teach…and yet Nakahira teaches the method of claim 6, wherein the criterion is that the convolution of a pseudo random frequency pattern of the insonifying sonar ping with the received sonar signal returns a convolution curve with a peak, wherein the area under the peak is greater than a determined area [abstract “matched filter receiver”; pg. 348, col. 1 “The problem can be solved by the multiple driving approach in which the system automatically changes the signal that drives the transmitter according to the level of environmental noise [7]. This uses a simple threshold comparator as the receiver; however, this can only be adopted for a single-user system.”; sec. 2 pulse compression codes “We have proposed the use of a binary coded frequency shift keyed Table 1. A code set for a four-user system. (BFSK) signal for multiple-user ranging with piezoelectric transducers. The BFSK signal may be written as…”; pg. 348, col. 1 “For the design of a multiple-user code set we use a combination of simulated annealing and hill climbing, to minimize the maximum sidelobe in the autocorrelation as well as the peaks in the cross correlations. Table 1 contains four user system codes generated with the code design algorithm.”; pg. 349, col. 1 “The peak response defines the signal-to-noise ratio of the system. It can be seen from the figures that the quality of the polarity autocorrelation functions improves if the duration of the transmitted pulse is increased. The main advantage of using as long a duration of the BFSK signal as possible is that an acceptable statistical performance can be obtained in the presence of coloured noise and/or other users.”].
It would have been obvious to replace modified Campbell’s phase keying, with frequency keying as taught by Nakahira so that auto-/cross-correlation or in other words “matching” between known transmitted and noise corrupted received signals may be increased and hence peak response signal-to-noise ratio may be improved.
Regarding claim 9, Campbell does not explicitly teach … and yet Nakahira teaches the method of claim 7, wherein one criterion is that the convolution curve returned by convolving sent out signals of one member of the set of chosen frequency patterns with received signals of another member of the same set has no peaks wherein the area under the peak is greater than a determined area [similar to claim 8, additionally pg. 349, col. 2 describes reducing cross correlation between two user codes with choice of integration time which avoids cross talk as mentioned in abstract].
Regarding claim 10, Campbell as modified also teaches the method of claim 9, wherein step a) further comprises; insonifying the volume of fluid with at least two sonar pings, wherein the patterns of each of the at least two sonar pings are different patterns chosen from the set of pseudo random frequency patterns, and wherein the at least two sonar pings are sent out at such a time that reflected sonar signals from the at least two sonar pings arrive as overlapping signals at an array detector for detecting sonar signals [col. 1:50-68 “A digital 50 message encoder has a corresponding number of stages connected to the stages of the digital shift register for setting a predetermined program of zeros and ones in accordance with a selected code. A shift pulse generator is provided to timely shift the shift register. An anti-coincidence circuit has a pair of inputs connected, respectively, to a predetermined stage and output of the digital shift register. The output of the circuit is connected to the input of the digital shift register. Thus, the binary contents of the encoded stages are randomly recirculated through the shift register and out through an echo-ranging system. This device over comes substantially the disadvantages of the preceding devices, as the encoding of the transmitted intelligence signal may be made so complex that it is practically impossible to decode it without having appropriate decoding equipment having the key thereto.”].

Response to Arguments
Applicant’s arguments, see pgs. 5-7, filed 4/15/2022, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C § 103 have been fully considered and are persuasive in combination with amendment. However, Morton (US 5,014,235) discussed in the advisory dated 3/25/2022 has now been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645